DISMISS and Opinion Filed August 30, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00699-CR
                               No. 05-21-00700-CR
                        LINDSEY KINSER, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
             Trial Court Cause Nos. F19-25055-X & F18-41626-X

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      On August 16, 2021, Lindsey Kinser’s notices of appeals were filed in the

above appeals. According to the notices, appellant sought to appeal the trial court’s

July 20, 2021 order continuing appellant on probation in each case. Several other

documents were filed along with the notices, including the trial court’s August 4,

2021 order granting appellant’s motion to withdraw her appeals and August 4, 2021

judgments adjudicating guilt in each case.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regards to deferred adjudication, the Legislature has
authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment pursuant to an adjudication of

guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not themselves

appealable. Id. Because appellant’s notices of appeal challenge the trial court’s July

20, 2021 orders continuing her on probation, we lack jurisdiction over the appeals.

      To the extent the trial court signed an order granting appellant’s motion to

withdraw her appeals, we note that the rules of appellate procedure provide that “[a]t

any time before the appellate court’s decision, the appellate court may dismiss the

appeal upon the appellant’s motion.” TEX. R. APP. P. 42.2(a) (emphasis added). In

other words, the trial court lacked authority to dismiss our appeals.

      We dismiss these appeals.




                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
210699F.U05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

LINDSEY KINSER, Appellant                  On Appeal from the Criminal District
                                           Court No. 6, Dallas County, Texas
No. 05-21-00699-CR        V.               Trial Court Cause No. F19-25055-X.
                                           Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee               Justices Molberg and Goldstein
                                           participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 30, 2021




                                     –3–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

LINDSEY KINSER, Appellant                  On Appeal from the Criminal District
                                           Court No. 6, Dallas County, Texas
No. 05-21-00700-CR        V.               Trial Court Cause No. F18-41626-X.
                                           Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee               Justices Molberg and Goldstein
                                           participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 30, 2021




                                     –4–